DETAILED ACTION
This action is in response to the application filed 25 October 2019, claiming benefit back to 25 October 2018.
	Claims 1 – 20 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Agarwal et al. (U.S. 2014/0214478, hereinafter Agarwal).

In respect to claim 1, Agarwal discloses a computing device comprising:
	a processor (see at least [0074]; and
	a non-transitory, computer-readable medium operably coupled to the processor, the computer-readable medium having computer-readable instructions stored thereon that, when executed by the processor (see at least [0082]), cause the computing device to, 
	receive a call from a task source, wherein the call comprises at least one task (see at least [0032] In some contexts, the MES application 112 may be referred to as the production control layer of the system 100. The MES application 112 may provide automation for collection of production information, analysis of production information, shipping and dispatch of product, product traceability, and other automated functionality. The MES application 112 may provide a plurality of predefined application programming interface (API) calls to execute different production management tasks within a manufacturing organization...; see further  [0062] In a third example use scenario, a packaging line setup process is promoted by the system 100. Bill initiates a new production order on a packaging line using one of the application interfaces 120 to the MES application 112. The MES application 112 invokes an API call to start the packaging line setup job. The MES application 112 changes the utilization state of the subject production line to line setup and invokes an API call to create two dynamic procedures and/or tasks----one task for each of Bill and a sixth worker "Len"...); 
	determine a connection for a task-integration for the at least one task; connect to the task-integration through the determined connection; connect to the task-integration through the determined connection1 (see at least [0038] Turning now to FIG. 1B, further details of distribution of business process management functionality is described. In an embodiment, the system 100 may comprise a centralized BPM application 118a that executes on a computer system in a central location 130 and which interacts with a centralized BPM data store 132; a first local BPM application 118b that executes on a computer system in a first remote location 134 and interacts with a first remote BPM data store 136; a second local BPM application 118c that executes on a computer system in a second remote location 138 and interacts with a second remote BPM data store 140...; see further [0040] In an embodiment, the BPM applications 118b, 118c, 118d that execute on computer systems in the remote locations 134, 138, 142 may be different from the BPM application 118a that executes on the computer system in the centralized location 130. The BPM applications 118b, 118c, 118d that execute at the remote locations 134, 138, 142 may, for example, perform operations to periodically push information from the remote BPM data stores 136, 140, 144 up to the centralized BPM data store 132 when communication links between the BPM applications 118b, 118c, 118d are established with the network 108 [i.e. determine a connection for a task-integration for the at least one task; connect to the task-integration through the determined connection; connect to the task-integration through the determined connection] ...) ; 
	send the at least one task, through the connected task-integration, to at least one task-interaction provider (see at least [0043] Turning now to FIG. 2, a method 200 is described. At block 202 a first input from an HMI 106 is received in a plant, in an enterprise, or in an organization...At block 204, in response to the first input, a first event is generated. For example, a first event is transmitted to the BPM application 118. In an embodiment, this may involve invoking a script of an object associated with the workflow and/or an object associated with a task in the workflow and/or an object associated with a device that participates in some way in the workflow...The first task is assigned to a first functional role... In an embodiment, the BPM application 118 may assign the first task; see further  [0046] Turning now to FIG. 3, a method 230 is described. At block 232, a notification of a first task to be completed is received in a first interface associated with a first application); 
	receive a response from the at least one task-interaction provider, wherein the response comprises a response to the sent at least one task (see at least  [0048] At block 236, a first input related to the first task is received from the first interface...At block 242, the workflow is completed. In some circumstances, completion of the workflow may involve sending events to one or more roles associated with the workflow as well as sending an event to the BPM application 118. In an embodiment, completion of a workflow and/or completion of a task may invoke automated scripts that perform automated activities. For example, upon completion of a task and/or a workflow, data associated with the task and/or workflow may be stored to a data store and/or to a historian application);
	configure the response in accordance with the task source2; and deliver the task source-configured response to the task source (see at least [0054] In a first example use scenario, a positive quality assurance release process is promoted by the system 100. A first worker "Bill" determines that he has produced the target amount of product required for a particular production order. Bill accesses an interface to the MES application 112 and inputs an indication that the packaging order is complete [i.e. deliver the task source-configured response to the task source]. The MES application 112 invokes an application programming interface (API) call to complete the job at the packaging operation and executes customized logic that is hooked into the API call [i.e. configure the response in accordance with the task source]). 
	 
In respect to claim 2, Agarwal discloses the computing device of claim 1, wherein the task source comprises at least one of a workflow, an RPA, a workflow designer, and combinations thereof (see at least [0029]... In an embodiment, the system 100 provides both a framework and/ or open platform for defining and building workflows as well as a platform for executing workflows; see further  [0037] Design time contextualization is promoted by the system 100. In an embodiment, the application interfaces 120 provide or embed an interface for designing workflow and/or workflow events. The interface for designing workflow and/ or workflow events is exposed within the application interfaces 120, thereby empowering workers to design and interact with workflow within the application interface 120 with which they are most familiar and/or most comfortable).

In respect to claim 3, Agarwal discloses the computing device of claim 2, wherein the task-integration comprises one or both of an internal-task integration and an external-task integration; wherein the internal-task integration comprises a task integration that is internal to the computing device; and  wherein the external-task integration comprises a task integration that is external to the computing device (see at least [0050] At block 258, a second workflow is defined to comprise the second plurality of tasks. At block 260, a third workflow is defined to comprise the third plurality of tasks. At block 262, the second plurality of tasks is performed in the plant, for example in one of the remote locations 134, 138, 142 [i.e. wherein the external-task integration comprises a task integration that is external to the computing device]. In an embodiment, the third workflow may be performed at the centralized location 130 [i.e. wherein the internal-task integration comprises a task integration that is internal to the computing device]  and the first workflow may be conceived to be the end-to-end combination of the second workflow and the third workflow).

In respect to claim 4, Agarwal discloses the computing device of claim 3, wherein the computer-readable instructions further cause the computing device to: identify one or more other task-interaction providers in communication with the task source (see at least  [0055] When the positive quality assurance release workflow is invoked, the BPM application 118 sends a task to a second worker "John" to review and approve the data that has been collected for the subject production order);
	configure the response from the at least one task-interaction provider in accordance with the identified other task-interaction providers; and deliver the configured response from the at least one task-interaction provider to the identified other task-interaction providers3 (see at least [0055] ...John accesses his task via an interface to the MES application 112. The interface John uses to access the MES application 112 may be different from the interface that Bill uses to access the MES application 112. Each worker can access and interact with the MES application 112 in the context that is appropriate and/or preferred by each worker). 
	
In respect to claim 5, Agarwal discloses the The computing device of claim 3, wherein the external-task integration comprises email integration (see at least [0056] ... Dave accesses his task through an application interface 120 that suits him and his
work style, for example through an email. Dave accesses the email message, selects an embedded link in the email that retrieves the form filled in by John. Dave will approve or reject John's recommendation.).

In respect to claim 6, Agarwal discloses the computing device of claim 3 wherein the computer-readable instructions further cause the computing device to create a proxy instance of the at least one task in the internal-task integration4 (see at least   [0072] In an embodiment, the objects defined using the application interface 120 to define a task and/or workflow may be configured to interact with a proxy device such as a proxy server).

In respect to claim 7, Agarwal discloses the computing device of claim 6, wherein the computer-readable instructions further cause the computing device to: configure the response from the task-interaction provider to update the proxy instance of the at least one task in the internal-task integration; and 	update the proxy instance of the at least one task in the internal-task integration5 (see at least [0065] ... Relevant information is sent to the PLM application 114 to update the specification, an API on the MES application 112 is invoked to update the version of the specification stored locally, for example on the system that Bill interacts with [i.e. update the proxy instance]).

Claims 8 – 20 recite a method and a non-transitory computer-readable medium performing the same steps as found in claims 1 – 7, and are rejected using the same rationale. 

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Van Briggle; Chris et al.	 (US 2019/0303779), which discloses a digital worker management system; 
Weinert, JR.; Scott Nielsen et al. (US 2020/0004798), which discloses a method and system for automating web processes utilizing an abstractable underlying platform layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        






	
	
	


    
        
            
    

    
        1 See, e.g. Applicant’s specification, paragraph [34], which merely repeats the claim language: “In a preferred embodiment, communication between a workflow 160 and a task-interaction provider may be done via a task-engine system 100, wherein the processor 117 may be configured to receive a call from a workflow 160, wherein the received call may comprise at least one task to be completed within the workflow 160, wherein the processor 117 may determine  a task integration connection for the at least one task, connect to the task integration in configuration with the determined task-integration connection, send the at least one task through the connected task integration to the at least one task-integration provider”, and provides no further description or explanation. 
        2 See, e.g. Applicant’s specification, paragraph [34], which merely repeats the claim language: “...receive a response from the at least one task-integration provider, wherein the response comprises a response to the sent at least one task, configure the response from the at least one task-integration provider in accordance with the workflow 160, and deliver the configured response from the at least one task-integration provider to the workflow 160”, and provides no further description or explanation.  It is further noted that there is no mention or description of  “configure the response in accordance with the task source” in Applicant’s originally filed specification. 
        3 See, e.g. Applicant’s specification, paragraph [34], which merely repeats the claim language: “...receive a response from the at least one task-integration provider, wherein the response comprises a response to the sent at least one task, configure the response from the at least one task-integration provider in accordance with the workflow 160, and deliver the configured response from the at least one task-integration provider to the workflow 160”, and provides no further description or explanation.
        
        4See, e.g. Applicant’s specification, paragraph [39] which merely repeats the claim language: “ ...creating an instance of the at least one task in at least one task provider, and creating a proxy instance of the at least one task in the at least one internal-task integration 130”, and provides no further description or explanation.
        
        5 See, e.g. Applicant’s specification, paragraph [40] which merely repeats the claim language: “ ... configuring the response from the at least one task provider to update the proxy instance of the at least one task in the at least one task provider, updating the proxy instance of the at least one task in the at least one task provider, configuring the response from the at least one task provider in accordance with the workflow, and delivering the configured response from the at least one task provider to the workflow.”, and provides no further description or explanation.